DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagomi (US6631586 hereinafter Nakagomi) in view of Ilmori (US20100107501 hereinafter Ilmori).

	With regards to claims 1 and 8, Nakagomi teaches
A vehicle door sash structure comprising: 
	a door sash (22) that forms a window opening (29) and surrounds front (see figure 1) and rear edges (see figure 1) and an upper edge (see figure 1) of window glass (30) that is elevated or lowered within the window opening (29); 
	an upright pillar sash (22B) constituting the door sash (22) and extending in elevating/lowering directions of the window glass (30) along one of the front and rear edges of the window glass (30); and
	 an elevating/lowering mechanism (41) that operates elevating/lowering movement of the window glass (30) by a driving force of a drive source (46), 
	wherein the upright pillar sash (22B) includes: a design part (outer right part of 22B shown in figure 3) located on a vehicle exterior side; and a main body (48) located on vehicle interior side with respect to the design part (outer right part of 22B shown in figure 3) and having an internal space (see 48 figure 3), 
	the elevating/lowering mechanism (41) includes: a slider (43B) secured to the window glass (30); a guide rail (25A) that guides the slider (43B) so as to be movable in the elevating/lowering directions; and a transmission member (45) that transmits the driving force from the drive source (46) to the slider (43B), 
	the main body (48) of the upright pillar sash (22B) houses the slider (43B), the guide rail (25A), and the transmission member (45), and the slider (43B), the guide rail (25A) and the transmission member (45) are located between the main body (48) and the window glass (30) (see figure 3).
	the guide rail (25A) regulates movement of the slider (43) in both vehicle interior and vehicle exterior directions, on a vehicle interior surface side of the window glass (30).

the main body (48) of the upright pillar sash (22B) has a bursiform cross section part (see figure 3) which includes an open portion extending along the longitudinal direction of the upright pillar sash.

Nakagomi does not teach that the guide rail closes the open portion of the bursiform cross section part.

However, Ilmori teaches a bursiform cross section part which is open to the vehicle exterior side (see figure 11), when combined with Nakagomi, the guide rail (25A) will close an open portion of the bursiform cross section part and the transmission member (45), guide rail (25), and the slider (43) will be within the vehicle interior side. 

	It would have been obvious at the time of filing applicant’s invention to have modified Nakagomi, to have included a bursiform cross section which is open to the vehicle exterior side because this would increase the rigidity of the bursiform cross section part as is recognized in paragraph [0058] of Ilmori, that discloses means of increasing the torsional rigidity of the upper division bar 21.

	With regard to claim 2, Nakagomi does not teach
	Wherein the open portion is open to the vehicle exterior side

	However, Ilmori teaches a bursiform cross section part which is open to the vehicle exterior side (see figure 11), when combined with Nakagomi, the guide rail (25A) will close an open portion of the bursiform cross section part. 

	It would have been obvious at the time of filing applicant’s invention to have modified Nakagomi, to have included a bursiform cross section which is open to the vehicle exterior side because this would increase the rigidity of the bursiform cross section part as is recognized in paragraph [0058] of Ilmori, that discloses means of increasing the torsional rigidity of the upper division bar 21.

	With regard to claim 3, Nakagomi in view of Ilmori teaches
the main body (48) of the upright pillar sash (22B) includes a frame part (vertical portion to the right of 48 in figure 3) that is open to the vehicle exterior side (when combined with Ilmori) and that is open (see open portion of 48 in figure 3) at least partially to the vehicle interior side (see figure 3), and the guide rail (25A) closes an open portion on the vehicle exterior side of the frame part (vertical portion to the right of 48 in figure 3) (when combined with Ilmori).

	With regard to claim 4, Ilmori teaches
a vehicle interior-side cover (16C) that covers the frame part (16A) from the vehicle interior side so as to close the open portion on the vehicle interior side of the frame part (when combined with Nakagomi, the interior side cover will cover the frame part from the interior side) (see paragraph [0056] of Ilmori detailing side cover 16C).

	With regards to claims 5 and 11, Nakagomi teaches
the guide rail (25A) includes: 
	a first section (44, side opposite of the ribs) into which a sliding part provided on the slider (43B) is slidably inserted; and 
	a second section (44, with ribs) that is offset with respect to the first section in inner and outer peripheral directions with the window opening (29) defined as an inner peripheral side and that houses a transmission receiving part (ribs of 44) of the slider (23) to which the driving force is transmitted from the transmission member (45).

	With regard to claim 7, Nakagomi teaches
the design part (outer right part of 22B shown in figure 3) and the guide rail (48) are formed integrally (see figure 3)


	With regard to claim 9, Nakagomi teaches
the upright pillar sash (22B) includes: a design part (51d) located on a vehicle exterior side; and a main body (48) located on vehicle interior side with respect to the design part (51d), 
	the main body (48) is arranged to have an internal space (see figure 3) therein, and 
	the main body (48) houses the slider (43), the guide rail (25A), and the transmission member (45) in the internal space (see figure 133).


With regard to claim 10, Nakagomi teaches
the main body (48) of the upright pillar sash (22B) has a bursiform cross section part (see figure 13B) open to the vehicle exterior side (when combined with Ilmori), and 
	the guide rail (51) closes an open portion of the bursiform cross section part (see figure 13B) on the vehicle exterior side (when combined with Ilmori, guide rail 51 will close an open portion of the bursiform cross section part of 48, increasing rigidity).


	With regards to claim 12 and 14, Nakagomi teaches
the slider (43) has a sliding part (43B) that is slidable along the guide rail (25A), the sliding part (43B) and the transmission receiving part (ribs of 44) are disposed at different positions in the vehicle vertical direction (see figure 1).

	With regard to claim 13, Nakagomi teaches
a frame member (22) and the guide rail (48) which constitute the upright pillar sash (22B) are discrete members (see figure 1)

	With regard to claim 15, Nakagomi teaches
a frame member (22) and the guide rail (48) which constitute the upright pillar sash (22B) are discrete members (see figure 1)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagomi in view of Ilmori in further view of Ishikawa (US20040194390 hereinafter Ishikawa).

	With regard to claim 6, Nakagomi teaches
wherein the internal space (see figure 3) of the main body (48) includes: 
	a vehicle exterior-side space (see figure 3) located on the vehicle exterior side with respect to the guide rail (25A); and a vehicle interior-side space (see figure 3) located on the vehicle interior side with respect to the guide rail (48), the transmission member (45) is disposed in the vehicle exterior-side space and the vehicle interior-side space, and the elevating/lowering mechanism (41) 

Nakagomi does not teach a direction changing member that is disposed in the main body over the vehicle exterior-side space and the vehicle interior- side space so as to change an extending direction of the transmission member (45).

However, Ishikawa teaches a direction changing member (34) that is disposed in a main body (26) over the vehicle exterior-side space and the vehicle interior- side space (see figure 2) so as to change an extending direction of a transmission member (30).

	It would have been obvious at the time of filing applicant’s invention to have modified Nakagomi, to have included a direction changing member because the direction changing member allows the drive motor to output less force in order to move the slider thus resulting in a more efficient system.





Response to Arguments
The 112 rejection has been withdrawn in response the amendment made by the applicant. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that in the Nakagomi reference, the guide rail 25A does not close an open portion of a bursiform cross section part of the main body 48. However as best can be seen in figure 3, the guide rail 25A does close an open portion of a bursiform cross section part of the main body 48. Nakagomi in view of Ilmori teaches a bursiform cross section part which is open to the vehicle exterior side and will close an open portion of the bursiform cross section part on that side.
Applicant argues that increasing the rigidity of Nakagomi would not have been obvious. However, both Nakagomi in column 7 lines 45-52 and column 8 lines 44-46 disclose the advantages to maintaining the rigidity of the overall structure of the invention. Ilmori further discloses the advantages of an increase in rigidity of the structure in paragraph [0058] of Ilmori.
Applicant further argues that the Nakagomi does not teach the slider the guide rail and the transmission member provided on the vehicle interior side of the window glass. However, Nakagomi in view of Ilmori teaches these claim elements in the vehicle interior side as best described in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637       

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637